Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Information Disclosure Statement
The IDS filed on 3/4/2020 are considered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (Shah), US 2014/0086041, in view of obviousness. 

As per claim 1, Shah taught the invention including a multicast traffic transmission method, comprising:
Detecting whether a transmission link between a designated forwarder (DF) and a traffic reception device is abnormal (pp. 0063); and
In response to determining that the transmission link between the DF and the traffic reception device is abnormal, sending a first request to a backup designated forwarder (BDF) (pp. 0063).  

Shah did not specifically teach wherein a packet of the first request comprises a protection mark and address information about the traffic reception device, and the first request is used for requesting the BDF to forward traffic to the traffic reception device.  However, sending a traffic redirecting request packet with an indication and address information for routing is a common practice well known and expected in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Shah and further send packets with various routing information to request traffic forwarding or redirecting.

As per claim 4, Shah taught the invention as claimed in claim 1.  Shah did not specifically teach wherein before sending the first request to the BDF, the method further comprises:
Detecting whether the DF needs reboot or software upgrade; and
In response to determining that the DF needs reboot or software upgrade, sending the first request to the BDF.  

However, switching to a backup node based on the state of the main node for traffic redirecting is a common practice well known in the art.  Shah disclosed to switch to BDF when the DF fails (pp. 0068).  It is obvious to switch to a backup node in respond to other node states or conditions such as a scheduled maintenance.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Shah and further switch to backup nodes to smoothly redirect traffic when the main node is in need of maintenance.  

As per claim 5, Shah taught the invention as claimed in claim 1.  Shah did not specifically teach wherein a type of the packet of the first request is a multicast listener discover (MLD) protocol, an Internet group management protocol (IGMP) or a border gateway protocol (BGP).  However, MLD protocol, IGMP or BGP are all well-known and widely used protocols for communications in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Shah and further implement the system to support various types of communication protocols for packet transmission.

As per claim 6, Shah taught the invention including a multicast traffic transmission method, comprising:
Receiving a first request sent by a request sending device (pp. 0063); and
Forwarding the traffic to the traffic reception device according to the first request (pp. 0063).  

Shah did not specifically teach wherein a packet of the first request comprises a protection mark and address information about the traffic reception device, and the first request is used for requesting the BDF to forward traffic to the traffic reception device.  However, sending a traffic redirecting request packet with an indication and address information for routing is a common practice well known and expected in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Shah and further send packets with various routing information to request traffic forwarding or redirecting.

As per claim 7, Shah taught the invention as claimed in claim 6.  Shah further taught wherein the request sending device is the traffic reception device or a designed forwarder (DF) (pp. 0063).  

As per claims 15-16, Shah taught the invention as claimed in claim 1 and 6.  Shah further taught a multicast traffic transmission device, comprising a memory, a processor, and a computer program stored on the memory and executable on the processor wherein the computer program, when executed by the processor, implements the steps in the multicast traffic transmission method of claims 1 and 6 (pp. 0026, 0043-0044, 0063).  

As per claims 17-18, Shah taught the invention as claimed in claim 1 and 6.  Shah further taught a non-transitory computer-readable storage medium storing a computer program for implementing the steps in the multicast traffic transmission method of claims 1 and 6 when the program is executed by a processor (pp. 0026, 0043-0044, 0063, 0070).  

Claims 2-3 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah as applied to claims 1 above, and further in view of Meng et al (Meng), US 2017/0244625.  

As per claim 2, Shah taught the invention as claimed in claim 1.  Shah further taught wherein in response to determining that the transmission link between the DF and the traffic reception device is abnormal, sending the first request to the BDF comprises: in response to determining that the transmission link between the DF and the traffic reception device is abnormal, sending the first request to a BDF (pp. 0063).  

Shah did not specifically teach wherein detecting whether the transmission link between the DF and the traffic reception device is abnormal comprises:
Detecting whether the transmission link between the DF and the traffic reception device is abnormal through bidirectional forwarding detection (BFD); and
Wherein the BDF which is not over a same shared network as the DF.  

Meng taught to detect whether the transmission link between the DF and the traffic reception device is abnormal through bidirectional forwarding detection (BFD) (pp. 0014, 0017).  It would have been obvious to one of ordinary skill in the art at the time the invention was made 

As per claim 3, Shah taught the invention as claimed in claim 1.  Shah did not specifically teach wherein detecting whether the transmission link between the DF and the traffic reception is abnormal comprises:
Detecting whether traffic forwarded by the DF and received in a target time period reaches a preset value, wherein the preset value is a traffic value when the transmission link between the DF and the traffic reception device is normal;
In response to determining that the traffic forwarded by the DF and received in the target time period does not reach the preset value, determining that the transmission link between the DF and the traffic reception device is abnormal; and
In response to determining that the traffic forwarded by the DF and received in the target time period reaches the preset value, determining that the transmission link between the DF and the traffic reception device is normal.  

Meng taught wherein detecting whether the transmission link between the DF and the traffic reception is abnormal comprises:
Detecting whether traffic forwarded by the DF and received in a target time period reaches a preset value, wherein the preset value is a traffic value when the transmission link between the DF and the traffic reception device is normal (pp. 0014, 0017-0018);
In response to determining that the traffic forwarded by the DF and received in the target time period does not reach the preset value, determining that the transmission link between the DF and the traffic reception device is abnormal (pp. 0014, 0017-0018); and
In response to determining that the traffic forwarded by the DF and received in the target time period reaches the preset value, determining that the transmission link between the DF and the traffic reception device is normal (pp. 0014, 0017-0018).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Shah and Meng in order to take advantage of link failure detection process provided by bidirectional forwarding detection protocol and detect link failure when the BFD control packet is not received within a preset time.  

As per claims 19-20, Shah and Meng taught the invention as claimed in claims 2-3.  Shah and Meng did not specifically teach wherein before sending the first request to the BDF, the method further comprises:
Detecting whether the DF needs reboot or software upgrade; and
In response to determining that the DF needs reboot or software upgrade, sending the first request to the BDF.  

However, switching to a backup node based on the state of the main node for traffic redirecting is a common practice well known in the art.  Shah disclosed to switch to BDF when the DF fails (pp. 0068).  It is obvious to switch to a backup node in respond to other node states or conditions such as a scheduled maintenance.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Shah and further switch to backup nodes to smoothly redirect traffic when the main node is in need of maintenance.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luo et al, US 2016/0119255
Gupta et al, US 2017/0353382

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
June 9, 2021